Title: From George Washington to John Hancock, 21 July 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge July 21. 1775

Since I did myself the Honour of addressing you the 14th Instt, I have received Advice from Govr Trumbull, that the Assembly of Connecticut had voted, & that they are now raising

two Regiments of 700 Men each, in Consequence of an Application from the Provincial Congress of Massachusetts Bay. The Rhode Island Assembly has also made an Augmentation for this Purpose: these Reinforcements, with the Riffle Men who are daily expected, & such Recruits as may come in, to fill up the Regiments here, will I apprehend compose an Army sufficiently strong, to oppose any Force which may be brought against us at present. I am very sensible, that the heavy Expence necessarily attendant upon this Campaign, will call for the utmost Frugality & Care, & would therefore if possible avoid inlisting one unnecessary Man—As this is the first certain Account of the Destination of these new raised Troops, I thought proper to communicate my Sentiments as early as possible; least the Congress should act upon my Letter of the 10th, and raise Troops in the Southern Colonies, which in my present Judgment may be dispens’d with.
For these 8 Days past, there have been no Movements in either Camp of any Consequence. On our Side, we have continued the Works without any Intermission, & they are now so far advanced, as to leave us little to apprehend on that Score. On the Side of the Enemy, they have also been very industrious in finishing their Lines both on Bunkers Hill, & Roxbury Neck. In this Interval also their Transports have arrived from New York, and they have been employed in landing & stationing their Men. I have been able to collect no certain Account of the Numbers arrived, but the inclosed Letter wrote (tho. not signed) by Mr Sheriff Lee, & delivered me by Captn Darby (who went Express with an Account of the Lexington Battle) will enable us to form a pretty accurate Judgment. The Increase of Tents & Men in the Town of Boston is very obvious, but all my Accounts from thence agree, that there is a great Mortality occasioned by the Want of Vegetables, & fresh Meat: & that their Loss in the late Battle at Charles Town (from the few Recoveries of their wounded) is greater than at first supposed. The Condition of the Inhabitants detained in Boston is very distressing, they are equally destitute of the Comfort of fresh Provisions, & many of them are so reduced in their Circumstances, as to be unable to supply themselves with salt: Such Fish as the Soldiery leave, is their principal Support. Added to all this, such Suspicion & Jealousy prevails, that they can

scarcely speak, or even look, without exposing themselves to some Species of military Execution.
I have not been able from any Intelligence I have received, to form any certain Judgment of the future Operations of the Enemy. Some Times I have suspected an Intention of detaching a Part of their Army to some Part of the Coast, as they have been building a Number of flat bottom’d Boats capable of holding 200 Men each. But from their Works, & the Language held at Boston, there is Reason to think, they expect the Attack from us, & are principally engaged in preparing themselves against it. I have ordered all the Whale Boats along the Coast to be collected, & some of them are employed every Night to watch the Motions of the Enemy by Water, so as to guard as much as possible against any Surprize.
Upon my Arrival & since, some Complaints have been preferr’d against Officers for Cowardice in the late Action on Bunkers Hill. Though there were several strong Circumstances & a very general Opinion against them, none have been condemn’d, except a Captn Callender of the Artillery, who was immediately cashier’d. I have been sorry to find it an uncontradicted Fact, that the principal Failure of Duty that Day was in the Officers, tho. many of them distinguish’d themselves by their gallant Behaviour. The Soldiers generally shew’d great Spirit and Resolution.
Next to the more immediate & pressing Duties of putting our Lines in as secure a State as possible, attending to the Movements of the Enemy, & gaining Intelligence, my great Concern is to establish Order, Regularity & Discipline: without which, our Numbers would embarass us, & in Case of Action general Confusion must infallibly ensue—In order to this, I propose to divide the Army into three Divisions at the Head of each will be a General Officer—these Divisions to be again subdivided into Brigades, under their respective Brigadiers: but the Difficulty arising from the Arrangement of the General Officers, & waiting the farther Proceedings of the Congress on this Subject, has much retarded my Progress in this most necessary Work. I should be very happy to receive their final Commands, as any Determination would enable me to proceed in my Plan.
General Spencer returned to the Camp two Days ago, & has consented to serve under Puttnam, rather than leave the Army

intirely. I have heard nothing from General Pomroy, should he wholly retire, I apprehend it will be necessary to supply his Place as soon as possible. General Folsom proposes also to retire. In Addition to the Officers mentioned in mine of the 10th Instt, I would humbly propose that some Provision should be made for a Judge Advocate, & Provost Marshal[.] the Necessity of the first Appointment was so great, that I was obliged to nominate a Mr Tudor who was well recommended to me, & now executes the Office, under an Expectation of receiving Captains Pay; an Allowance, in my Opinion, scarcely adequate to the Service in new raised Troops, where there are Court Martials every Day. However as that is the Proportion in the regular Army, and he is contented, there will be no Necessity of an Addition.
I must also renew my Request as to Money, & the Appointment of a Paymaster: I have forbore urging Matters of this Nature from my Knowledge of the many important Concerns which engage the Attention of the Congress; but as I find my Difficulties thicken every Day, I make no Doubt suitable Regard will be paid to a Necessity of this Kind. The Inconvenience of borrowing such Sums as are constantly requisite must be too plain for me to enlarge upon, & is a Situation, from which I should be very happy to be relieved.
Upon the Experience I have had, & the best Consideration of the Appointment of the several Offices of Commissary Genl, Muster master Genl, Quarter Master Genl, Paymaster Genl & Commissary of Artillery, I am clearly of Opinion that they not only conduce to Order, Dispatch & Discipline, but that it is a Measure of Oeconomy. The Delay, the Waste, & unpunishable Neglect of Duty arising from these Offices being in Commission, in several Hands, evidently shew that the publick Expence must be finally enhanced. I have experienced the Want of these Officers, in completing the Returns of Men, Ammunition, & Stores, the latter are yet imperfect, from the Number of Hands in which they are dispers’d. I have inclosed the last weekly Return which is more accurate than the former, & hope in a little Time we shall be perfectly regular in this, as well as several other necessary Branches of Duty.
I have made Inquiry into the Establishment of the Hospital, & find it in a very unsettled Condition. There is no principal

Director, or any Subordination among the Surgeons, of Consequence, Disputes & Contention have arisen, & must continue, untill it is reduced to some System. I could wish it was immediately taken into Consideration, as the Lives & Health of both Officers & Men, so much depend upon a due Regulation of this Department—I have been particularly attentive to the least Symptoms of the small Pox and hitherto we have been so fortunate, as to have every Person removed so soon, as not only to prevent any Communication, but any Alarm or Apprehension it might give in the Camp. We shall continue the utmost Vigilance against this most dangerous Enemy.
In an Army properly organized, there are sundry Officers of an Inferiour kind, such as Waggon Master, Master Carpenter &c. but I doubt whether my Powers are sufficiently extensive for such Appointments: If it is thought proper to repose such a Trust in me, I shall be governed in the Discharge of it, by a strict Regard to Oeconomy, & the publick Interest.
My Instructions from the Hone Congress direct that no Troops are to be disbanded without their express Direction, nor to be recruited to more than double the Number of the Enemy. Upon this Subject, I beg Leave to represent, that unless the Regiments in this Province, are more successful in recruiting than I have Reason to expect, a Reduction of some of them, will be highly necessary; as the Publick is put to the whole Expence of an Establishment of Officers, while the real Strength of the Regiment, which consists in the Rank & file, is defective. In Case of such a Reduction doubtless some of the Privates, & all the Officers would return Home; but many of the former, would go into the remaining Regiments, & having had some Experience would fill them up with useful Men. I so plainly perceive the Expence of this Campaign, will exceed any Calculation hitherto made, that I am particularly anxious to strike off every unnecessary Charge. You will therefore, Sir, be pleased to favour me with explicit Directions from the Congress on the Mode of this Reduction, if it shall appear necessary, that no Time may be lost when such Necessity appears.
Yesterday we had an Account that the Light House was on Fire—by whom, & under what Orders, I have not yet learned. But we have Reason to believe, it has been done by some of our Irregulars.

You will please to present me to the Congress with the utmost Duty, & Respect & believe me to be Sir, Your most Obed. & very Hbble Servt

Go: Washington


P.S. Captn Darby’s Stay in England was so short, that he brings no other Information than what the inclosed Letter, & the News Papers which will accompany this, contain—General Gage’s Dispatches had not arrived & the Ministry affected to disbelieve the whole Account—treating it as a Fiction or at most an Affair of little Consequence. The Fall of Stocks was very inconsiderable.

